     Case 1:20-cv-00177-SPW-TJC Document 37 Filed 05/18/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


UMIA INSURANCE,INC.,
                                            CV-20-177-BLG-SPW-TJC
            Plaintiff,

       V.                                 ORDER OF DISMISSAL OF
                                         COUNTERCLAIM WITHOUT
ENRICO F. ARGUELLES,                              PREJUDICE
ARTHRITIS & OSTEOPOROSIS
CENTER PC,and LORA SMITH,

            Defendants.


LORA SMITH,

            Counterclaimant


       V.



UMIA INSURANCE,INC.,

            Counter Defendant.


     Pursuant to Stipulation (Doc. 36) between Plaintiff/Counter Defendant

UMIA Insurance, Inc., and Defendant/Counterclaimant Lora Smith, and for good

cause appearing,

     IT IS HEREBY ORDERED that Defendant/Counterclaimant Lora Smith's

counterclaims(Doc. 15, pp. 13 - 25,   1 -69 and Prayer for Relief) are

DISMISSED without prejudice.
Case 1:20-cv-00177-SPW-TJC Document 37 Filed 05/18/21 Page 2 of 2
